Citation Nr: 1218435	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  09-11 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable evaluation for pterygium of both eyes.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served on active duty from September 1944 to April 1946, and from June 1952 to May 1955.  

This appeal comes before the Board of Veterans' Appeals, hereinafter the Board, from a March 2008 rating decision of the Department of Veterans Affairs (VA), San Juan, the Commonwealth of Puerto Rico, Regional Office (RO), which denied an increased rating in excess of 10 percent disabling for service-connected chronic conjunctivitis and an increased (compensable) rating for service-connected bilateral recurrent pterygium.  The appellant disagreed with such denials and subsequently perfected an appeal. 

The Board notes that the appellant requested a hearing before a member of the Board in Washington, D.C., and was notified that a hearing would be scheduled.  See Board Hearing Notification Letter, dated June 2010; see also VA Form 9, Appeal to the Board of Veterans' Appeals, dated April 2009.  Subsequently, the appellant withdrew his hearing request.  See September 2010 Hand-Written Letter from the Veteran; November 2010 Memorandum from the Veteran's Representative.  No further requests for hearings are of record, and as such, the Board concludes that the hearing request has been withdrawn.

Following a review of the appellant's claim, the Board, in February 2011, issued a Decision/Remand on the two issues then before it.  More specifically, the Board denied the appellant's request for an evaluation in excess of 10 percent for conjunctivitis.  With respect to the remaining issue, the Board remanded that issue to the RO via the Appeals Management Center (AMC), in Washington, DC, for the purpose of obtaining additional medical evidence.  The claim has since been returned to the Board for review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The appellant's bilateral eye pterygium does not manifest with any visual impairment, disfigurement, conjunctivitis, or other symptoms.  


CONCLUSION OF LAW

The criteria for a compensable rating for pterygium of the eyes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.79, Diagnostic Code 6034 (2007) and (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A.  VCAA

The issue now on appeal involves entitlement to a compensable evaluation for pterygium of both eyes.  The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

Upon reviewing the record, the Board finds that the VA met its VCAA obligations. Specifically, over the course of this appeal, the AOJ has issued multiple VCAA letters to the appellant concerning increased ratings claims.  These letters informed him of what evidence was required to substantiate his claims, and they also informed him of his and VA's respective duties for obtaining evidence.  Moreover, the appellant has been told how a disability rating is determined and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA also fulfilled its duty to assist.  In this instance, VA obtained the appellant's service treatment records and post-service medical treatment records.  The appellant has not identified any additional, outstanding records necessary to decide his pending appeal that have not been requested or obtained.  Given the foregoing, the Board finds that VA has met its duty to assist in this regard. 

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  In this respect, the record reflects that the appellant underwent an examination of his eyes in August 2011.  The results of that examination has have been included in the claims folder for review.  The report involved a review of the claims folder, the appellant's available medical treatment records, an interview with the appellant, and the results of an actual examination of the appellant.  Therefore, the Board finds that this report is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim.  

The record indicates that the appellant's claim involving an increased rating has been remanded previously by the Board.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall [v. West, 11 Vet. App. 268 (1998)] violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The record indicates that the appellant underwent a VA examination of the eyes and any missing medical records were obtained and included in the claims folder for review.  Following the inclusion of the information and records into the claims folder, the AMC reviewed the appellant's claim and subsequently issued a determination based on the new evidence obtained as a result of the Board's remand.  Based on the foregoing, the Board finds that the AOJ substantially complied with the mandates of its previous remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the veteran the right to compliance with the remand orders). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of his claim.

B.  Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 (2011) requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2011) requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.7 (2011) provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 

The regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  While the evaluation of a service-connected disability requires a review of the appellant's medical history with regard to that disorder, the United States Court of Appeals for Veterans Claims, hereinafter the Court, has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 (2011).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 506 (2007). 

An evaluation of the level of disability present also includes consideration of the functional impairment of the service member's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011). 

C.  Discussion

The appellant was initially awarded service connection for bilateral recurrent pterygium via a Board Decision that was issued in December 1985.  The claim was returned to the RO which, in turn, awarded a noncompensable evaluation effective February 1, 1983.  The noncompensable evaluation was assigned in accordance with the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 6034 (1983).  He now seeks a compensable disability rating for his service-connected bilateral eye pterygium. 

As stated, a noncompensable evaluation has been assigned in accordance with the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 6034 (2011).  Furthermore, the Board notes that the language of Diagnostic Code indicates that VA should consider all of the symptoms of the appellant's pterygium under other applicable codes, which allows for the highest possible rating for every manifestation of his disorder.  Therefore, the Board concludes that Diagnostic Code 6034 has been appropriately assigned in this case, and there is no other Diagnostic Code which might provide the service member with a higher rating for his disorder.  See Butts v. Brown, 5 Vet. App. 532, 540 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence). 

As an initial matter, the Board recognizes that the regulations pertaining to rating eye disabilities were amended in November 2008.  73 Fed. Reg. 66,543 -54 (Nov. 10, 2008).  The new rating criteria became effective on December 10, 2008, and apply to "all applications for benefits received by VA on or after December 10, 2008."  Id. at 66,544.  The appellant originally applied for an increased evaluation for his service-connected bilateral eye pterygium in December 2007.  The timing of this change requires the Board to first consider the claim under the appropriate old regulations and. thereafter, the Board must analyze the evidence dated from the effective date of the new regulations and consider whether a higher rating than the previous rating is warranted.  See VAOPGCPREC 7-2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

Under the old regulations, pterygium will be rated pursuant to any loss of vision.  38 C.F.R. Part 4, Diagnostic Code 6034 (2008).  The revised rating criteria indicates that the disability will be rated on the basis of visual impairment (Diagnostic Codes 6061-6066), disfigurement (Diagnostic Code 7800), or conjunctivitis (Diagnostic Code 6018), or other manifestations, depending on the current findings.  See 38 C.F.R. Part 4 (2011).  

A review of the appellant's medical treatment records, both private and VA, from 2007 to the present fail to show ongoing treatment for pterygium of either or both eyes.  Nevertheless, when the appellant underwent a VA examination in March 2008, the examiner reported that the appellant complained of redness of the eyes.  Examination of the eyes produced corrected right visual acuity of 20/40+2 in the right eye and 20/40 in the left eye.  Goldman test reported that the right eye had moderate peripheral constriction with approximately 28 degrees of central visual field remaining not correlating with optic nerve appearance neither with visual fields by confrontation, and in the left eye there was mild peripheral constriction with approximately 33 degrees of central visual field remaining.  Recurrent pterygium was not diagnosed.  The examiner further failed to diagnose the appellant as suffering from disfiguration or conjunctivitis.  The examiner also concluded that the appellant's decrease in vision was due to senile cataracts and his red eyes were opined to be the result of prescription medication not taken for the treatment of pterygium.  

A review of the records from the VA health care facilities, also contained in the claims folder, are negative for any findings of pterygium  Those same records are negative for any comments or opinions that would link any of the received treatment with the appellant's dormant pterygium.

Another VA examination of the eyes was accomplished in August 2011.  Prior to the examination, the examiner reviewed the appellant's complete medical and claims file.  Examination of the eyes produced corrected right visual acuity of 20/60-1 in the right eye and 20/60 in the left eye.  Again pterygium of either was not diagnosed.  The examiner further opined that the appellant's senile cataracts were not related to or caused by or the result of his service-connected pterygium.  Upon completion of the examination, the examiner found that the appellant's loss of central vision was due to or caused by senile cataracts, and his loss of peripheral vision was due to or caused by open angle glaucoma.  The appellant's complained of eye pain and redness of the eyes was attributed to dry eyes which was not the result of or caused by or due to pterygium of either eye.  

An addendum to the examination report was provided in February 2012.  The examiner, upon reviewing all of the evidence of record, wrote:

	. . . the patient no longer has bilateral pterygium, nor evidence of recurrence, so bilateral pterygia cannot caused the veteran's dry eyes nor any other of the mentioned ocular conditions.  As to [a] determination whether the veteran has any disfigurement associated to bilateral pterygium, the answer is no since the patient no longer has pterygium.  Keratectomy scars after pterygium excision are usually very subtle, and cannot be seen with the naked eye . . . so they would not cause disfigurement.  The other diagnose given . . . do not cause disfigurement either.

The Board notes that it has inspected the Virtual VA system, which is a highly secured electronic repository that is used to store and review documents involved in the claims process, to discover whether such a system contained any documents that might be pertinent to this claim.  Such a review has produced negative information that would be beneficial to the appellant's claim now before the Board.  

It is noted that the most recent VA examiner specifically indicated that any loss of vision was directly the result of his cataracts and glaucoma, and that the appellant was not suffering from pterygium in either eye.  This opinion was provided by a qualified medical examiner uninterested in the outcome of the appellant's claim, and is not contradicted by any other medical or lay evidence of record.  Therefore, the probative medical evidence of record indicates that the service member does not currently experience any symptoms due to his service-connected bilateral eye pterygium.  Without any current symptoms related to his service-connected bilateral eye pterygium, there is no basis for awarding the appellant a compensable rating for this disorder under either the old or new rating criteria.  38 C.F.R. §§ 4.3, 4.7 (2011). 

While it might be argued by the appellant that over the years he believes that he has experienced pterygium in both eyes, including decreased vision, conjunctivitis, redness of the eyes, dryness of the eyes, etcetera, as discussed above, the record fails to show that the appellant has been diagnosed as suffering from the growth over the white portion of the eye.  Moreover, the medical records fail to reveal statements or hypotheses from medical care providers acknowledging that the appellant has or is suffering from a new eye growth or that he has complained about such a growth or that he has received treatment for such a growth.  Additionally, while the Veteran is competent to report his symptoms, he is not shown to have the medical expertise required for a determination in this case.  More specifically, although he is competent to report that he experiences cloudy vision or decreased vision or burning or itchy eyes, the Board finds that his opinion alone does not provide a sufficient basis upon which to make a determination as to the degree of impairment due to his symptoms that happen not to be related to or caused by his service-connected disorder.  In this case, the Board has accorded more probative value to the competent medical evidence supported by clinical results.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In conclusion, the appellant's bilateral eye pterygium does not merit a compensable rating for the appeal period.  Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505, 510 (2007), the Board has considered whether a staged rating is appropriate.  However, the Board concludes that there is no evidence of variation in the appellant's bilateral eye pterygium during the appeal period and staged ratings are not warranted.   Also, the Board has also considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4 (2011), whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, in the instant case, the Board finds no other provision upon which to assign a compensable evaluation.

D.  Other Considerations

The Board has also considered whether the appellant is entitled to an extraschedular evaluation.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate an appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the appellant's service-connected pterygium is inadequate.  A comparison between the level of severity and symptomatology of the appellant's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the appellant's disability level and symptomatology. 

The Board further observes that, even if the available schedular evaluation for the disorder is inadequate (which it manifestly is not), the appellant does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the appellant has required frequent hospitalizations for pterygium of one or both eyes.  Additionally, there is not shown to be evidence of marked interference with employment solely due to such disability.  There is nothing in the record which suggests that bilateral eye pterygium markedly impacted his ability to perform his job (when he was employed).  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.  In this regard, the Board notes that the record reflects that the appellant has not been rendered unemployable by his bilateral eye pterygium. 

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2011) is not warranted. 

In conclusion, the Board finds that the preponderance of the evidence is against the appellant's claim for the assignment or awarding of a compensable evaluation for pterygium of both eyes.  In reaching such a conclusion, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7 (2011). 


ORDER

Entitlement to a compensable evaluation for bilateral eye pterygium is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


